Citation Nr: 0820155	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Entitlement to an initial higher evaluation in excess of 20 
percent for the service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1986 
to September 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Seattle, Washington. 

The October 2002 RO rating decision granted the veteran a 10 
percent disability rating for his service-connected right 
knee strain under limitation of flexion, effective August 27, 
2001.  However, a November 2003 Decision Review Officer (DRO) 
decision granted the veteran an initial 20 percent evaluation 
for his service-connected right knee strain, effective August 
27, 2001.  

Inasmuch as a rating higher than 20 percent for the service-
connected right knee strain is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that an August 2006 RO rating decision 
granted the veteran a temporary 100 percent evaluation for 
his service-connected right knee strain based on surgical or 
other treatment, effective April 26, 2006 until June 1, 2006, 
and then resumed the 20 percent disability rating effective 
June 1, 2006. 

In December 2006 the Board remanded the issue on appeal to 
the RO, via the Appeals Management Center (AMC), for further 
development. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected right knee strain is not 
manifested by ankylosis of the knee, severe recurrent 
subluxation and/or lateral instability, limitation of flexion 
limited to 15 degrees, or limitation of extension limited to 
20 degrees. 


CONCLUSION OF LAW

The criteria for the assignment of a higher initial rating in 
excess of 20 percent for the service-connected right knee 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a including Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the October 2002 rating decision on appeal, the RO sent 
the veteran notice letter in November 2001 that addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  The November 
2001 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Court has held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
November 2001 notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"); see also Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in June 2002, August 
2003, and May 2007. 

The veteran was scheduled for a Board hearing in August 2006; 
however, he failed to appear and has not asked to reschedule 
the hearing. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of right knee strain. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as the claim on appeal involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing an initial rating claim from 
a claim for an increased rating for disability already 
service-connected).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In an October 2002 rating action, the RO granted service 
connection and assigned a 10 percent rating under the 
provisions of Diagnostic Code 5260 for the right knee strain.  
The November 2003 DRO decision granted the veteran a 20 
percent disability rating for his service-connected right 
knee strain under Diagnostic Code 5258.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  A 30 percent disability rating is warranted for 
favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  A 40 percent disability rating is warranted for 
unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees.  A 50 percent disability rating is 
warranted for unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees.  A 60 percent disability 
rating is warranted for extremely unfavourable ankylosis of 
the knee in flexion at an angle of 45 degrees or more.

Diagnostic Code 5257 provides a 10 percent evaluation for 
slight impairment of the  knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  
 
Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees is rated 
disabling; and a 50 percent rating is limited to 45 degrees.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  Additionally, 
the Board also notes that a General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.

Finally, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the veteran's June 2002 VA examination, he wore a knee 
brace and complained of pain in his back and hips.  He 
reported that his knee frequently popped and that he was 
unstable on his knee.  He reported that he frequently had 
pain and stiffness at the end of the day and that his knee 
frequently flared-up and popped out.  On examination of the 
veteran's knee his range of motion for flexion was 140 
degrees, his extension was 0 degrees, and ankylosis was not 
present.  There was pain at the extreme ranges of motion; 
however, there was no associated fatigue, weakness, lack of 
endurance, or incoordination.  X-ray studies of the knee 
revealed small effusion and two fossae approximately 8 or 9 
mm in diameter of increased density on supine pose in the 
proximal tibia, possibly no definite loose body or bone 
fragment noted. 

At the veteran's August 2003 VA examination, he described how 
pain and stiffness decreased his range of motion and that the 
symptoms occurred constantly.  He reported that his physician 
recommended bed rest for his condition one time per year as 
needed for 2 months.  His reported that he had difficulty 
when he stood or walked for prolonged periods of time and 
resulted in half the time lost from work.  On objective 
examination, his range of motion for flexion was 84 degrees, 
with pain that occurred at 84 degrees, and extension was 0 
degrees.  The examiner noted that the veteran's range of 
motion was additionally limited by pain and weakness and that 
pain had the major functional impact; however, he was not 
additionally limited by fatigue, lack of endurance, and 
incoordination. 

X-ray studies revealed some soft tissue calcification 
projected posterior to the proximal lateral tibial plateau, 
which could represent some tendinous type calcification.  
There were some mild narrowing and mild degenerative changes 
of the medial compartment.

In February 2006, the veteran's VA physician stated that 
there was a significant anterior cruciate ligament (ACL) tear 
and that they were going to proceed with an ACL 
reconstruction.  

At the veteran's May 2007 VA examination, he reported that he 
did not need any assistive aids when he walked and he did not 
have any constitutional symptoms or incapacitating episodes 
of arthritis.  He reported that he could only stand for 15 to 
30 minutes and could only walk a quarter of a mile.  On 
examination of the veteran's right knee, there was no 
deformity, instability, weakness, locking, dislocation, or 
effusion.  The right knee did have pain and stiffness and the 
veteran reported mild flare-ups of joint disease every two to 
three weeks.  The veteran reported that during a flare-up, he 
could not climb stairs and his knee swelled. He reported 
wearing a knee brace when he was at school and stated that he 
was able to exercise for 15 minutes three days a week. 

The veteran's range of motion for both active and passive 
range of motion was from 0 degrees to 140 degrees.  His right 
knee had crepitus; however, there was no inflammatory 
arthritis or joint ankylosis.  The examiner stated that 
medical evidence of effusion and degenerative joint disease 
as reported on the x-rays supported functional limitations of 
use during flare-ups.  There were only mild effects on the 
veteran's daily activities; i.e. chores, shopping, exercise, 
sports, and recreation. 

VA treatment records from October 2002, January 2003, June 
2005 and February 2006 show repeated findings of laxity in 
the right knee. An August 2006 VA treatment note, however, 
shows that the veteran's ACL was "snug" following his 
surgery and that he had no signs of instability.

For the reasons explained below, the Board finds that the 
veteran's service-connected right knee strain is not 
reflective of severe recurrent subluxation or lateral 
instability of the knee, ankylosis of the knee, limitation of 
flexion to 15 degrees, or limitation of extension to 20 
degrees in order to warrant a disability rating in excess of 
20 percent under any of the applicable Diagnostic Codes. 

In the instant case, there is x-ray evidence of arthritis and 
objective evidence of noncompensable limitation of motion 
(the August 2003 VA examination report shows flexion of the 
right knee limited by pain to 84 degrees).  Additionally, 
prior to the ACL surgery, the veteran had consistent reports 
of laxity.  As such, the Board finds that separate 10 percent 
disability ratings could be awarded under Diagnostic Codes 
5003 and 5257.  However, the veteran can either receive a 20 
percent disability rating under Diagnostic Code 5258 or two 
separate 10 percent ratings under Diagnostic Codes 5003 and 
5257.  He cannot be rated for the same disability under all 
three codes as both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  The Board finds that there is no 
difference in benefit to the veteran if his disability is 
rated as 20 percent disabling under Diagnostic Code 5258 or 
if he is awarded two 10 percent disability ratings under 
Diagnostic Codes 5003 and 5257. As such, the Board will not 
disturb the current 20 percent disability rating assigned 
under Diagnostic Code 5258.  As noted earlier, a 20 percent 
disability rating is the highest disability rating available 
under Diagnostic Code 5258.  

A disability rating in excess of 20 percent is not warranted 
under any of the remaining applicable Diagnostic Codes as 
there is no evidence of ankylosis in the right knee joint to 
warrant a 30 percent disability rating under Diagnostic Code 
5256, no evidence of severe recurrent subluxation or lateral 
instability to warrant a 30 percent disability rating under 
Diagnostic Code 5257 (particularly in light of the successful 
ACL surgery), and no evidence of limitation of flexion of 15 
degrees or limitation of extension of 20 degrees to warrant a 
disability rating of 30 percent under Diagnostic Codes 5260 
and 5261 (even when viewed in the light most favorable to the 
veteran, the VA examination reports show limitation of 
motion, at most, of 2 to 84 degrees). 

As noted above, VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  Although the medical 
evidence of record suggests additional limitation during 
times of flare-ups, none of the examiners quantified any 
additional limitation for ratings purposes.  Also, the Board 
notes that the August 2003 VA examination took into account 
pain on motion when evaluating the veteran's range of motion 
of the right knee.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

An initial higher rating in excess of 20 percent for the 
service-connected right knee strain is denied. 




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


